Citation Nr: 0711701	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-23 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a heart disorder 
described as idiopathic hypherthrophic subaortic stenosis 
(IHSS).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The veteran presented testimony at a Board video conference 
hearing chaired by the undersigned Veterans Law Judge in 
March 2006. A transcript of the hearing is associated with 
the veteran's claims folders.

The Board remanded the veteran's appeal for further 
evidentiary development in June 2006.

On appeal the veteran has raised a claim to reopen the issue 
of entitlement to a dental disability beyond that granted for 
tooth number 21.  That issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.
 

FINDING OF FACT

The veteran does not have a current diagnosis of IHSS.


CONCLUSION OF LAW

IHSS was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2002, and 
July and September 2006 correspondence, amongst other 
documents considered by the Board, fulfills the provisions of 
38 U.S.C.A. § 5103(a).  The claim was readjudicated in a 
November 2006 supplemental statements of the case.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence that any VA error 
in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  As such, there is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant.

Criteria

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service. 38 
U.S.C.A. § 1110. Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service. Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992). Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Court has held that the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). In so doing, the Board may accept one 
medical opinion and reject others. Id.  At the same time, the 
Board cannot make its own independent medical determinations, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source. 

Background

The veteran has claimed entitlement to service connection for 
a heart disorder diagnosed as IHSS. In this regard, the Board 
notes that the veteran's service medical records including 
his August 1964 enlistment and his September 1967 separation 
examinations are entirely silent as to any evidence of a 
heart disorder. At a March 1972 VA examination the veteran's 
cardiac contours and great vessels were normal. X-rays found 
no significant pulmonary or pleural pathology, and the 
examiner found the heart to be normal. 

 In April 1999, the veteran was found to show IHSS following 
echocardiography (EKG). The record also showed that he has 
coronary artery disease.   
 
In a June 2000 letter from Jordan Katz, M.D., the veteran was 
noted to have had mild aortic insufficiency in April 1999, 
and subsequently diagnosed with IHSS.  

In an April 2002 letter, a VA treating physician opined that 
it was at least as likely as not that the prolonged period of 
heavy physical exertion that the veteran experienced in the 
Marine Corps contributed to the progression of the myocardial 
hypertrophy which was an intrinsic part of the veteran's 
IHSS. 

Pursuant to the Board's June 2006 remand, the veteran was 
afforded a VA examination in September 2006. The claims file 
was reviewed. The examiner diagnosed coronary artery disease, 
IHSS, and atrial fibrillation.  The examiner requested that 
the VA Medical Center's Chief of Cardiology review and 
address the nature and etiology of any diagnosed heart 
disorder.  The Board notes that this physician is the same VA 
physician who authored the April 2002 letter submitted by the 
veteran in support of his claim. 

In an October 2006 addendum to the examination, the VA 
Medical Center Chief of Cardiology noted that he reviewed the 
claims folder prior to his determination.  He noted that the 
veteran was told at Stony Brook University Hospital that he 
had IHSS.  However three electrocardiograms at the VA Medical 
Center did not reveal any evidence of IHSS.  Therefore he 
could not "vouch for his having this condition."  Further 
coronary artery disease and atrial fibrillation were common 
conditions not plausibly related to any IHSS.

Analysis

In the present case, there is no medical opinion or any 
competent evidence associating a current heart disorder 
diagnosed as IHSS to service. As shown above, the VA Medical 
Center Chief of Cardiology could not identify a current 
diagnosis of IHSS. Despite the veteran's contention to the 
contrary the evidence neither supports a finding of IHSS in 
service, nor reveals a present diagnosis of IHSS as a result 
of disease or injury incurred or aggravated in service. 

While the Board acknowledges the April 2002 opinion of the VA 
treating physician, under 38 C.F.R. § 3.102 service 
connection may not be based on a resort to speculation. 
Indeed, in Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), 
the Court held that medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related to service, is too speculative to 
establish such relationship. To grant service connection 
based on the VA treating physician's April 2002 letter would 
require an unreasonable reliance on speculation. Indeed, the 
author of the April 2002 letter was the very same VA 
physician who wrote in the October 2006 addendum to the 
September 2006 VA examination.  He opined, after reviewing 
the claims file and medical records, that there was no 
evidence that the veteran had IHSS.

The veteran's lay opinion to the effect that he currently has 
IHSS attributable to service is not competent evidence of 
such a nexus since lay persons are not qualified to render a 
medical diagnosis or an opinion concerning medical causation. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). In the 
absence of competent medical evidence that the veteran 
currently has IHSS which began during his military service or 
was caused by some event of such service, service connection 
is not warranted for IHSS.

In light of the foregoing, the Board finds that the 
preponderance of the competent evidence of record is against 
finding entitlement to service connection for IHSS. As such, 
the benefit sought on appeal is denied. 38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for IHSS is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


